Citation Nr: 0844102	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-28 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hearing loss.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The dates of the veteran's active service have not been 
verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The rating decision currently on appeal denied service 
connection for hearing loss and for the residuals of a 
foot/toe injury.  The veteran submitted a timely Notice of 
Disagreement with respect to both issues on appeal.  The RO 
issued the Statement of the Case in July 2007 and the veteran 
timely perfected his appeal in September 2007.  However, on 
the VA Form 9, the veteran only addressed the issue of 
service connection for hearing loss.  The issue of service 
connection for the residuals of a foot/toe injury has not 
been subsequently prepared or certified for appellate review 
and, consequently, the only issue remaining on appeal is 
service connection for hearing loss.   

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.

The Board observes that the veteran raised a claim of service 
connection for tinnitus in November 2005.  This issue is 
therefore REFERRED to the RO for appropriate action.  

The issue of service connection for hearing loss is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's 
claim.

The veteran's active duty service dates have variously been 
reported as February 1955 to February 1958 and August 1955 to 
August 1958.  Appropriate action should be taken to verify 
the actual dates of service.

The veteran contends that his hearing loss is related to 
active military service and seeks entitlement to service-
connected compensation benefits.  On the VA Form 9, the 
veteran asserted that his hearing loss was related to an 
explosion that occurred in 1957 during his time in service.    

The evidence of record shows that the veteran's service 
treatment records for his period of active service were 
likely destroyed in a fire at the National Personnel Records 
Center (NPRC).  The Board is aware that in such a situation, 
it has a heightened duty to assist the veteran in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The heightened duty to assist includes the 
obligation to search for alternative medical records.  See 
Moore v. Derwinski, 
1 Vet. App. 401 (1991).  

The RO requested the veteran's personnel records and service 
treatment records; however, the NPRC responded that the 
records were likely destroyed and none were available.  The 
RO also requested a search of morning reports pertaining to 
hearing loss from the dates of January 1958 to March 1958.  
The NPRC conducted the search and responded that the veteran 
could not be identified.  However, the Board observes that 
the veteran contended the explosion occurred in 1957, not 
1958.   In light of the heightened duty to assist and the 
fact that no service records are available, the Board finds 
that the veteran should be given an opportunity to submit 
dates (preferably within a 60 day period) with respect to 
when the alleged inservice explosion occurred.  If the 
veteran submits sufficiently detailed information, the RO/AMC 
should make a request to the NPRC for a records search.          

During the April 2007 Decision Review Officer (DRO) hearing, 
the veteran reported that he received medical treatment for 
his hearing loss from several facilities.  Although the RO 
contacted two of these facilities, including a construction 
company and a medical facility, there is no indication in the 
record that the RO attempted to request records of treatment 
that the veteran reportedly received from a hearing aid 
company in 1987 or 1988.  Accordingly, an attempt must be 
made to obtain these records.  38 U.S.C.A. § 5103A(b).

The record further reflects that the veteran has not been 
afforded a VA examination regarding his claim for service 
connection for hearing loss.  Under the VCAA, VA is required 
to provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  A 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease subject to a VA presumption 
manifesting during an applicable presumptive period, provided 
the claimant has qualifying service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  Id.

The evidence of record reveals that the veteran has a hearing 
loss disability according to VA regulations.  See September 
2008 private medical record; see also 38 C.F.R. §3.385 
(2008).  There is no competent medical evidence relating the 
veteran's current hearing loss to active service; however, as 
noted above, additional development is required with respect 
to the details of the inservice explosion.  If additional 
information is obtained by the RO/AMC, the veteran should be 
afforded a VA examination to determine the nature and 
etiology of any hearing loss present.  See 38 U.S.C.A. § 
5103(A)(d). 

While the Board regrets that a remand of this matter will 
further delay a final decision in the claim on appeal, it 
finds that such action is necessary to ensure that the 
veteran is afforded full due process of law.

Accordingly, the issue of service connection for hearing loss 
is REMANDED for the following action:

1.  The veteran's active duty service dates 
should be verified.

2.  Contact the veteran and ask him to 
provide additional information regarding the 
dates and circumstances of the alleged 
explosion during service in 1957, including 
the unit information for such dates.  This 
letter should notify the veteran that if he 
cannot give a specific date, he should 
provide a 60 day period in which the 
explosion likely occurred.  Also, request 
that the veteran submit the names and 
addresses of any medical care providers (VA 
and non-VA) who have treated the veteran for 
his hearing loss (on either an inpatient or 
outpatient basis) since his separation from 
service, that are not already on file.  
After securing any necessary release, the RO 
should obtain those records and associate 
them with the claims folder.  

3.  If the veteran provides sufficiently 
detailed information, contact the NPRC or 
any other appropriate agency to obtain 
records regarding the alleged in-service 
explosion.  All efforts to obtain these 
records should be fully documented and the 
NPRC must provide a negative response if 
records are not available.

4.  If and only if additional information is 
received relating to an inservice explosion, 
the veteran should be afforded a VA 
audiological examination to determine if he 
currently has a hearing loss disability in 
both ears as defined by 38 C.F.R. § 3.385 
(2008).  The claims folder must be made 
available to the examiner for review of the 
pertinent documents therein in connection 
with the examination.  If hearing loss is 
found to be present, the examiner should be 
asked to provide an opinion as to whether it 
is at least as likely as not (50 percent or 
greater likelihood) that such hearing loss 
is related to military service, to include 
noise exposure.  A rationale should be 
provided for the opinion given and the 
factors upon which the medical opinion is 
based must be set forth in the report.

5.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record in its entirety and 
determine if the veteran's claim of 
entitlement to service connection for 
hearing loss can be granted.  If the claim 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if in order.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
 BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

